DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei (US 2019/0386913), hereinafter referred to as D1.
Regarding claims 9 and 13, D1 discloses a multipath selection system and method for datacenter-centric metro networks, which comprises:
a data buffer for each communication path of each transfer destination of a received packet, each data buffer being associated with a virtual function (Referring to Figures 1, 2, 5A, and 5B, network adapter at CO 212A compares packet, requiring storage, for packets associated with cloud networks (virtual function) in a flow category lookup table (each communication path of each transfer destination of a received packet).  See paragraphs 0135-0137.); 
a function transfer controller configured to determine a destination virtual function based on a field value of the received packet or a hash value calculated using the field value 
a hash value calculator configured to calculate a first hash value using the field value (Referring to Figures 1, 2, 5A, and 5B, The network adapter may determine a flow category of the packet data flow 702 using a hash function (hash value calculator) of a 5-tuple label.  See paragraphs 0135-0137.); 
a priority controller configured to determine a first communication path of a first transfer destination of the received packet when the received packet is to be subject to priority control based on the first hash value (Referring to Figures 1, 2, 5A and 5B, Network adapter may send the data packets that are classified according to their flow categories to a buffer for storage. Each flow category may include a priority level (priority controller) that may be to perform optimal path selection in order to transmit packet data flows (determine a first communication path of a first transfer destination of the packet subject to priority control based on the first hash value) to one or more spine switches of backbone spine 210.  See paragraphs 0136-0138.); 
a load balancing controller configured to determine a second communication path of a second transfer destination of the received packet when the received packet is to be subject to load balancing control, to match a preset load balancing situation of the data buffer, based on the first hash value or a second hash value based on the first hash value (Referring to Figures 1, 2, 5A, and 5B, transmit and receive data packets through metro underlay network 202 using adaptive load balancing of packet flows (configured to determine second communication paths of a second transfer destination of the received packet when subject to load balancing control, ; and 
a packet transfer controller that, in accordance with the destination virtual function and the communication path of the transfer destination, is configured to transmit the received packet to the data buffer corresponding to the destination virtual function and the first or the second communication path of the first or the second transfer destination (Referring to Figures 1, 2, 5A and 5B, perform optimal path selection in order to transmit packet data flows (packet transfer controller in accordance with destination virtual function and communication path of transfer destination, configured to transmit the received packet to the data buffer corresponding to the destination virtual function and the first or second communication path) to one or more spine switches of backbone spine 210 (the first or second transfer destination).  See paragraphs 0136-0138.)

Regarding claims 10 and 14, D1 discloses a destination function selection table configured to store in advance, for each of the virtual functions, a field value of the destination virtual function or a hash value calculated using the field value; and a destination function controller that, for each of the virtual functions, is configured to check the field value of the received packet against the field value of the destination function selection table, or check the hash value calculated using the field value of the received packet against the hash value of the destination function selection table, and determine the destination virtual function according to a result of the check (Referring to Figures 1, 2, 5A, and 5B, network adapter at CO 212A compares (check the field value of the received packet against the field value of the destination function selection table) packet for packets associated with cloud networks (virtual function) in a flow category lookup table (equivalent to a field value, which can be interpreted as stored in advance for each subsequent packet received).  See paragraphs 0135-0137.).

Regarding claims 11 and 15, D1 disclose wherein the function transfer controller is configured to determine all the virtual functions as the destination virtual function when the field value of the received packet or the hash value calculated using the field value is a value corresponding to a preset specific broadcast address (Referring to Figures 1, 2, 5A, and 5B, The network adapter may determine a flow category of the packet data flow 702 using a hash function of a 5-tuple label (determine all the virtual functions as the destination virtual function, the Examiner interprets the claim as equivalent to the prior art when there is only one destination, thereby, the term “all” comprising a single instance and the “preset specific broadcast address” as the destination address).  See paragraphs 0135-0137.)

Regarding claims 12 and 16, D1 discloses wherein the function transfer controller is configured to determine, for each of the virtual functions, whether a promiscuous mode is set, and determine the virtual functions where the promiscuous mode is set as the destination virtual functions to which all packets are to be transferred (Referring to Figures 1, 2, 5A, and 5B, The network adapter may determine a flow category of the packet data flow 702 using a hash function of a 5-tuple label (determine whether a promiscuous mode is set and determine virtual functions where the promiscuous mode is set as the destination virtual functions to which all packets are to be transferred), the Examiner interprets the claim as equivalent to the prior art when there is only one destination, thereby, the term “promiscuous mode” comprising a single instance and the “destination virtual function” as a singular destination address).  See paragraphs 0135-0137.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 10, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 13, and 14 of copending Application No. 17258384 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
17258384


10. (New) The network load balancing apparatus according to Claim 9, wherein the function transfer controller comprises: a destination function selection table configured to store in advance, for each of the virtual functions, a field value of the destination virtual function or a hash value calculated using the field value; and a destination function controller that, for each of the virtual functions, is configured to check the field value of the received packet against the field 

13. (New) A network load balancing method comprising: a packet receiving step of receiving a packet, wherein a data buffer is provided to each communication path of each transfer destination of the received packet, and each data buffer is associated with a virtual function; a function transfer control step of determining a destination virtual function based on a field value contained in the received packet or a hash value calculated using the field value; a hash value calculation step of calculating a first hash value using the field value; a priority control step of determining a first communication path of a first transfer destination of the received 

14. (New) The network load balancing method according to Claim 13, wherein the function transfer control step comprises: a step of checking a destination function selection table storing in advance, for each of the virtual functions, a field value of the destination virtual function or a hash value calculated using the field value; and a step of checking, for each of the virtual functions, the field value of the received packet against the field value of the destination function selection table, or checking the hash value calculated using the field value of the received packet against the hash value of the destination function selection table, and determining the destination virtual function according to a result of the check.




10. (New) The network load balancing apparatus according to Claim 9, wherein the external transfer controller comprises: a control object selection table configured to store in advance values that can be the first hash value or the field value in association with the communication paths of the transfer destinations; and a control object transfer 

13. (New) A network load balancing method comprising: a packet receiving step of receiving a packet, wherein a data buffer is provided to each communication path of each transfer destination of the received packet; a hash value calculation step of calculating a first hash value using a field value contained in the received packet; an external transfer control step of determining a first communication path of a first transfer destination of the received packet when the received packet is to be subject to external transfer control for transmission to a 

14. (New) The network load balancing method according to Claim 13, wherein the external transfer control step comprises: a step of checking a control object selection table storing in advance values that can be the first hash value or the field value in association with the communication paths of the transfer destinations; and a step of, in case a value identical to the first hash value or the field value is stored in the control object selection table, acquiring and reporting information of the communication path of the transfer destination corresponding to the first hash value or the field value from the control object selection table.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mao et al. (US 10320568 A1) – protocol independent multi-table packet routing using shared memory resource.
Pfaff (US 2017/0034049 A1) – generating flow entries for flow-based managed forwarding element to implement conjunctive matching behaviors, involves distributing conjunction flow entry and flow entries to managed forwarding element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462